,/

Case 7:19-mj-00887 Document 1 Filed on 04/19/19 in TXSD Page 1 of 1

i\o 91 <Rev s/oi) criminal compiaini Un_lt_‘j_<__i States Distrth Court

,,_ ~

,~ i=;ili¢iln:-:`i;: ;¢-1.~:

United States District Court APR 13 2019

SoUTHERN DISTRICT oF ' TExAs v __
McALLEN DIvIsIoN , "_'a"'“ J-BTETGIey, Cierit

      
 

 

UNITED STATES OF AMERICA

V- CRIMINAL COMPLAINT

Jose Antonio Saucedo-Garcia

. Case Number: M-19-0887-M
AKA: Jose Luis Lopez-Minjarez

|AE YOB: 1986
Mexico /
(Name and Address of Defeiidam)

. / . . . .
l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief7 On or about - April 17, 2019 in Hidalgo County, in
the Southern District of Texas
(T)'ack Statuto)jy Language of Ojj'ense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was`found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

\

in violation of'l`itle 8 United States Code, Section(s) 1326 (Fe|ony)

l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Jose Antonio Saucedo-Garcia was encountered by Border Patrol Agents near Mission, Texas on April 17, 2019, The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on December 12, 2016, through Laredo, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On May 23, 2016, the Defendant was convicted 0f8 USC 1326 Illegal Re-Entry into the United States and was
sentenced to fifteen (15) months confinement and three (3) years supervised release term.

Continued on the attached sheet and made a part of this complaint UYes
gym/559 751 /7¢2”}4/7”‘} vt/)77/7 3 /j”'

lN

     
 

 

 

Sworn to b e and subscribed in my presence, Signature f Compl inant

April 19, 2019 g : ZZ@I/g l Ke||en Meador Senior Patrol Agent

Peter E. Ormsby ~ , U.S. Magistrate Judge }/;‘€/;M

Name and Tit|e of Judicia| Officer §ignature of Judicial Officer

 

